                      Case 3:11-cr-03019-DCG Document 394 Filed 02/06/19 Page 1 of 3
 PR0B   12B (7/93)
                                                                                                                  1




                             UNITED STATES DISTRICT COURT                                       kLED
                                                                                                       3:     3
                                                      for

                                       WESTERN DISTRICT OF TEXAS                                  ICT Cf IL

                                                                                                            -
                     Request for Modifying the Conditions or Term of Supervision
                                   with Consent of the Offender
                              (Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Antonio Guillermo Cobos, aka: Anthony Cobos
Case Number: EP-11-CR-3019FM(1)
Name of Sentencing Judicial Officer: Frank Montalvo, U.S. District Judge
Date of Original Sentence: January 3, 2014
Original Offense: Conspiring to commit mail fraud and the deprivation of honest services, a violation
of 18 U.S.C. §          1324, 1346 & 1349
Original Sentence: Forty-eight (48) months of imprisonment, followed by            a   three (3) year term of
supervised release
Type of Supervision: Supervised Release
Date Supervision Commenced: July 24, 2017


                                         PETITIONING THE COURT

        To extend the term of supervision for         years, for a total term of       years.

[i]     To. modify the conditions of supervision as follows:

         1.   The defendant shall provide the probation officer access to any requested financial
              information.

        2. The defendant upon the request of the probation office, authorize release of any
              and all financial information, to include income records, income tax records, and
              social security records, by execution of a release of financial information form or by
              other appropriate means.

        3.    The defendant shall not work in any type of employment without the prior approval
              of the probation officer.

         4. The defendant shall not engage in self-employment activities without first consulting
            and obtaining approval from the Court or the probation officer.
                 Case 3:11-cr-03019-DCG Document 394 Filed 02/06/19 Page 2 of 3
Antonio Guillermo Cobos, aka: Anthony Cobos
Docket No. EP-11-CR-3019FM(1)
Request for Modifying the Conditions or Term of Supervision
Page 2


                                                  CAUSE

Since the commenced of his supervised release term on July 24, 2017, Mr. Cobos has experienced
difficulty in securing and maintaining stable employment and is exploring the possibility of becoming self-
employed. As such, due to the nature of this offense and to better supervise Mr. Cobos employment and
financial activities, it is recommended that the terms of supervised release be modified to include the
above mentioned conditions. On January 29, 2019, Cobos agreed to the modifications of his supervision
conditions and signed the attached, Waiver of Hearing to Modify Conditions of Probation/Supervised
Release or Extend Term of Supervision.



Respecifully submitted,                                   Approved by


                                                              O. //
                                                              Otis L. Martin
U.S. Pro ation Officer                                        Supervising U.S. Probation Officer
Office (915) 585-5544                                         Office (915) 585-6563
Cellular (915) 861-8653                                       Cellular (915) 861-8288
Date: February 1, 2019



THE COURT ORDERS:

         No action.

         The extension of supervision as noted above.

         The modification of conditions as noted above.

         Other




                                                              Fratk Montalvo, U.S. District Judge




                                                              Date
                   Case 3:11-cr-03019-DCG Document 394 Filed 02/06/19 Page 3 of 3
 PROB49
(3/89)

                                     UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                   Waiver of Hearing to Modify Conditions
                       of Probation/Supervised Release or Extend Term of Supervision
       I have been advised and understand that I
                                                     am entitled by Law to a hearing and
counsel before any unfavorable change may be made in my Conditions of Probation assistance of
                                                                                         and Supervised
Release or my period of supervision being extended. By "assistance of counsel," I
                                                                                       understand that
have the right to be represented at the hearing by counsel of my own choosing if I am
                                                                                            able to retain
counsel. I also understand that I have the right to request the court to appoint counsel to
                                                                                            represent me
at such a hearing at no cost to myself if I am not able to retain counsel of my own choosing.


       I hereby voluntarily waive my statutory
                                               right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Probation and Supervised
                                                                                    Release or to the
proposed extension of my term of supervision:


         1. The defendant shall provide the probation officer access to any
                                                                            requested
         financial information.
         2. The defendant upon the request of the probation office, authorize release of any
         and all financial information, to include income records, income tax records, and
         social security records, by execution of a release of financial information form or by
         other appropriate means.
         3. The defendant shall not work in any type of employmentwithout the prior approval
         of the probation officer.
         4. The  defendant shall not engage in self-employment activities without first
         consulting and obtaining approval from the Court or the probation officer.




Witness:                                          SignedW
            ose   a M La aide                             Antonio Gull     bos aka: Anthony Cobos
           U.S.   robation Officer                        Supervised I




                                                    ate
                                             (
